UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 22, 2010 SONOMA VALLEY BANCORP (Exact name of registrant as specified in its charter) California 000-31929 68-0454068 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 202 West Napa Street, Sonoma, California 95476 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (707) 935-3200 (Former name of former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02. Results of Operations and Financial Condition On July 22, 2010, Sonoma Valley Bancorp Reports Second Quarter Financial Results, on the press release attached as Exhibit 99. Section 9 – Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits Exhibit No.Exhibit Description 99 Press release dated July 22, 2010, titled “Sonoma Valley Bancorp Reports Second Quarter Financial Results" SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 22, 2010 Sonoma Valley Bancorp, a California corporation /s/Sean C. Cutting Sean C. Cutting, Chief Executive Officer (Principal Executive Officer)
